FILED
                            NOT FOR PUBLICATION                               DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RENA ESTHER STARKS,                              No. 13-16617

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00188-APG-
                                                 CWH
  v.

LAND TITLE OF NEVADA, INC.; et al.,              MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Rena Esther Starks appeals pro se from the district court’s judgment

dismissing her action for failure to pay the filing fee. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion the district court’s denial

of leave to proceed in forma pauperis (“IFP”). O’Loughlin v. Doe, 920 F.2d 614,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Starks leave to

proceed IFP because, based on the information that Starks provided in her IFP

application, the district court was unable to verify her poverty. See Rowland v.

Cal. Men’s Colony, 506 U.S. 194, 203 (1993) (an affidavit in support of IFP status

is sufficient if it states that, because of one’s poverty, one cannot pay court costs

and still be able to provide oneself with the necessities of life); United States v.

McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (per curiam) (affiant must state facts

in support of poverty with “some particularity, definiteness and certainty” (citation

and internal quotation marks omitted)).

      Starks’s motion for summary judgment and writ order, filed on April 2,

2014, is denied.

      Starks’s motion to expedite, filed on July 28, 2014, is denied as moot.

      AFFIRMED.




                                            2                                     13-16617